Case: 18-13913   Date Filed: 10/31/2019   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-13913
                        Non-Argument Calendar
                      ________________________

                       Agency No. A089-157-290



ETEM ALAJBEGU,

                                                                      Petitioner,

                                  versus

UNITED STATES ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (October 31, 2019)

Before MARTIN, NEWSOM, and GRANT, Circuit Judges.

PER CURIAM:
              Case: 18-13913     Date Filed: 10/31/2019   Page: 2 of 4


      Etem Alajbegu, a native and citizen of Macedonia, seeks review of the

Board of Immigration Appeals order denying his motion to terminate his removal

proceedings under the Immigration and Nationality Act and dismissing his appeal

from the immigration judge’s order of removal. Alajbegu argues that the agency

lacked subject matter jurisdiction over his removal proceedings because the

charging document used to commence the proceedings failed to meet the

requirements of 8 U.S.C. § 1229(a)(1). Because Alajbegu’s jurisdictional

argument is foreclosed by our decision in Perez-Sanchez v. U.S. Att’y Gen., 935

F.3d 1148 (2019), we deny the petition.

                                          I.

      The Department of Homeland Security charged Alajbegu as removable

based on his conviction of a felony crime involving moral turpitude within five

years after his admission to the United States. The charging document, a Notice to

Appear, ordered Alajbegu to appear for removal proceedings at a place “to be

determined” on a date and time “to be set.” Several months later, the government

filed a notice of hearing providing the date, time, and location of the removal

proceedings. Alajbegu subsequently conceded service of the Notice to Appear,

waived a formal reading, and argued the merits of his claims before the

immigration judge. He sought relief from removal in the form of an adjustment of

status and a waiver of inadmissibility under § 212(h) of the Immigration and


                                          2
              Case: 18-13913     Date Filed: 10/31/2019    Page: 3 of 4


Nationality Act, 8 U.S.C. § 1182(h). The immigration judge denied relief as a

matter of discretion and ordered Alajbegu removed.

      On appeal to the Board of Immigration Appeals, Alajbegu argued among

other things that the immigration judge lacked jurisdiction over his removal

proceedings. The Board dismissed Alajbegu’s appeal, and this petition followed.

                                          II.

      The sole issue raised in the petition is whether the incomplete Notice to

Appear deprived the immigration judge of jurisdiction. If the immigration judge

lacked jurisdiction to issue the order of removal, then we also lack jurisdiction to

review it. See Perez-Sanchez, 935 F.3d at 1153. We review our subject-matter

jurisdiction de novo. Arias v. U.S. Att’y Gen., 482 F.3d 1281, 1283 (11th Cir.

2007) (per curiam). We also review the agency’s interpretations of law de novo.

Castillo-Arias v. U.S. Att’y Gen., 446 F.3d 1190, 1195 (11th Cir. 2006).

      Alejbegu argues that, pursuant to agency regulations, jurisdiction “vests, and

proceedings before an Immigration Judge commence, when a charging

document”—in this case, a Notice to Appear—“is filed with the Immigration

Court.” 8 C.F.R. § 1003.14(a); see id. § 1003.13. Under Pereira v. Sessions, 138

S. Ct. 2105 (2018), a Notice to Appear that does not specify the time and place of

removal proceedings as required under 8 U.S.C. § 1229(a)(1) is not a “Notice to

Appear” as that term is defined by statute. See Pereira, 138 S. Ct. at 2113–14.


                                          3
               Case: 18-13913     Date Filed: 10/31/2019      Page: 4 of 4


Consequently, Alajbegu argues, a charging document that is styled a “Notice to

Appear” but does not include the time and place of removal proceedings is

insufficient to vest jurisdiction in the immigration court.

        We considered and rejected this argument in Perez-Sanchez, 935 F.3d at

1150, 1155. In that case, we explained that Congress granted immigration judges

broad statutory authority to “conduct proceedings for deciding the inadmissibility

or deportability of an alien.” 8 U.S.C. § 1229a(a)(1); see Perez-Sanchez, 935 F.3d

at 1156. Because “an agency cannot fashion a procedural rule to limit jurisdiction

bestowed upon it by Congress,” the regulation governing the commencement of

removal proceedings—despite its terms—cannot and does not limit immigration

courts’ jurisdiction over the proceedings. Perez-Sanchez, 935 F.3d at 1155–56.

Instead, that regulation creates a nonjurisdictional claim-processing rule. Id. at

1155.

        Likewise, the time-and-place requirement in 8 U.S.C. § 1229(a) is a claim-

processing rule, not a jurisdictional one. See id. at 1150, 1156. The immigration

judge had jurisdiction under 8 U.S.C. § 1229a(a)(1) to conduct Alajbegu’s removal

proceedings, and a defect in the initiating document under § 1229(a) was

insufficient to deprive the immigration judge of that authority. See id. at 1156.

Accordingly, we deny the petition.

        PETITION DENIED.


                                           4